Citation Nr: 1440116	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability; and if so, whether service connection is warranted for such disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  In his May 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for April 2014.  However, the Veteran failed to appear for his scheduled hearing and did not request that the hearing be rescheduled; the Board therefore considers his request withdrawn.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 2007 rating decision denied entitlement to service connection for a low back disability on the basis that there was no evidence to show that the Veteran's current disability was related to the injury he sustained in active service.  

2.  Evidence received since the January 2007 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.





CONCLUSIONS OF LAW

1 The January 2007 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013). 

2. New and material evidence has been received, and the claim of entitlement to service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was originally denied entitlement to service connection in a January 2007 rating decision on the basis that there was no evidence to show that his current disability was related to the injury he sustained in active service.  The Veteran did not submit new evidence or a notice of disagreement within one year of this decision, and it became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in July 2009, which was denied by the RO in October 2009.  The Veteran has appealed.  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met. 

The Veteran has submitted, among other evidence, a May 2010 letter from his VA physician which suggests that his in service back injury led to his current back disability.  

The evidence submitted by the Veteran was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a possible nexus between his current low back disability and his active service.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a right knee disability must be reopened.  

ORDER

New and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened; to this extent the appeal is granted.  


REMAND

The Veteran was provided with a VA examination in relation to his original claim for entitlement to service connection for a low back disability in December 2006.  However, based on the evidence of record, which shows that the Veteran has complained to his treatment providers that he has had low back pain since active service and the May 2010 letter from his VA physician that suggests his current back disability may be related to his active service, the Board finds that a new VA examination is necessary to determine the etiology of the Veteran's current low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current low back disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to the Veteran's active service, to include any injury or event therein.  

The complete rationale for all opinions expressed must be provided.  The VA examiner is asked to specifically address the service treatment records showing treatment for low back pain on active service and the May 2010 letter from the Veteran's VA physician indicating his current disability may be related to his active service.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted,

the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


